COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Leonardo Caro Terrazas, Alsemo Parra             §                No. 08-19-00206-CV
  Castillo, Antonio Bojorquez Rosas, Carlos
  Arturo Cervantes Hernandez, Cesar                §                  Appeal from the
  Quintana Martinez, Bernanrdo Caro
  Monges, Ganadera Santa Sofia, Hector             §                 327th District Court
  Hugo Vargas Vasquez, Interganadera
  Famflo S. P. R. de R. L. de C. V., Jesus         §              of El Paso County, Texas
  Ignacio Armendariz Torres, Jesus
  Mendoza Romero, Jesus Manuel Parra               §                (TC# 2016DCV4635)
  Chavez, Jose G. Villalobos Villalobos,
  Manuel Armando Gonzalez Carmona,                 §
  Nicolas Caroterraza, Oscar Tena Lozano,
  Oscar Chacon Herrera, Rafael Ruiz                §
  Hernandez, et al,
                                                   §
                         Appellants,
                                                   §
  v.
                                                   §
  Simon Chavez, a/k/a Simon Chavez De
  Pablo, individaully and d/b/a 24 Trading         §
  Co., Alvaro Bustillos, and Vaquero
  Trading, L. L. C.,                               §

                         Appellee.                 §

                                                   §

                                               §
                                             ORDER

       On July 31, 2019, Appellant filed notice of appeal in the above-styled and numbered cause.
The notice of appeal is late, but it was filed within fifteen days after the deadline for the notice of
appeal to be filed. A motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by TEX.R.APP.P. 26.1 but within
the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time. See
                                                  1
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). However, an appellant must still provide
the Court with a reasonable explanation for the late filing of the notice of appeal before the Court
may accept the appeal. Accordingly, Appellant is ordered to respond in writing and provide the
Court with a reasonable explanation for filing the notice of appeal late. See TEX.R.APP.P.
10.5(b)(1)(C), 26.3; Verburgt, 959 S.W.2d at 617. The explanation is due to be filed no later than
August 16, 2019. If Appellant fails to comply with this order, the appeal is subject to dismissal
without further notice.

       IT IS SO ORDERED this 6th day of August, 2019.

                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2